Title: [Diary entry: 1 March 1785]
From: Washington, George
To: 

Tuesday 1st. Mercury at 34 in the morning 38 at Noon and 42 at Night. Wind at No. West all day, & sometimes pretty fresh; at others very moderate. In general clear with some flying clouds.  Planted the remainder of the Poplars & part of the Ash Trees—also a circle of Dogwood with a red bud in the Middle close to the old Cherry tree near the South Garden Ho[use]. Began with my two Tumblers to Cart Dung upon the Ground designed for Clover and Orchard grass.